Title: To George Washington from William Irvine, 6 September 1783
From: Irvine, William
To: Washington, George


                  
                     Sir
                     Fort Pitt September 6th 1783
                  
                  My letter of the 18th of July to the Honorable the Secretary at War, (which he promises to shew your Excellency) will I hope explain to your satisfaction my reason for not writing you frequently: Since that time the Virginia Troops at this Post by order of General Lincoln have been discharged & paid four months agreeable to a Resolution of Congress of the 26th of May, without the most distant hint to me why the rest of the Troops composing this garrison were not also paid Furloughed, or discharged—nor have I yet learned what the reasons are, tis true that the Secretary at War, in his letter of the 4th ultimo to me, mentions his having written on the 23d of June, by the Officer who Commands a Detachment for the purpose of relieving the present garrison, but as neither that Officer nor the letter have arrived, I am persuaded some unexpected matters have intervened to prevent the intended measure being carried into effect, by which the expence to the public must be unnecessarily increased—In order to obviate and put things out of doubt I have sent Lieutenant Rose my Aid de Camp, who will wait on your Excellency to give you such information of the Occurrences in this quarter as you may think proper to require and to bring your Excellencys, or the Secretary at War’s Instructions to me. I have the honor to be Sir Your Excellencys Most Obedient & Humble Servant
                  
                     Wm Irvine
                  
               